DETAILED OFFICE ACTION
Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 5/28/2020.  It is noted, however, that applicant has not filed a certified copy (original with seal, as applicable) of the Korean application as required by 35 U.S.C. 119(b).
Specification
For proper form (37 CFR 1.153), the claim must be amended to read:

--We claim,
The ornamental design for a Portable Light, as shown and described.--

Claim Refusal - 35 U.S.C. § 112, A&B  
The claim is refused under 35 U.S.C. 112, A&B, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the  invention. 
The claim is indefinite and non-enabling because: 
A. The circular elements, in Figure 1.3, are unclear since they do not appear to be illustrated in any of the other drawings.  With limited views of the back of the fixture, it is unknown what the exact appearance of these elements may be and whether they are surface indicia, indentations, protrusions, or openings.

    PNG
    media_image1.png
    277
    309
    media_image1.png
    Greyscale

Annotated Fig. 1.3

B. The appearance of the highlighted interior base elements, in Figure 1.5, are unclear since they do not appear to be illustrated in any of the other drawings.  With limited views of the bottom of the fixture, it is unknown what the exact depth and location of these base elements may be within the lamp, and whether they are surface indicia or indented into the base.

    PNG
    media_image2.png
    186
    601
    media_image2.png
    Greyscale

Annotated Fig. 1.5

Applicant may overcome this rejection by placing the unknown interior elements into broken lines, and thus disclaiming them.  Additionally, these broken lines should be translated to the rest of the drawing disclosure.  
Applicant is advised that all of the preceding issues must be addressed to overcome this rejection,without the introduction of anything that was not shown in the original disclosure (i.e., new matter), eitherby the addition or removal of features of the claimed design. 
New matter is anything (structure, features, elements) which was not apparent (seen) in the drawings asoriginally filed. It is possible for new matter to consist of the removal as well as the addition of structure,features or elements. Further, the clarification of drawings with poor line quality can introduce new matter. 
Applicant is cautioned that any attempt to clarify the scope must meet 37 CFR 1.145 and the written description requirement of 35 USC112 (a). It must be apparent that applicant was in possession of the amended design at the time of original filing; otherwise, applicant must provide evidence of that possession.
A response is required in reply to the Office action to avoid abandonment of the application. If corrected drawings are submitted in response to the Office action, they must be in compliance with 37 CFR 1.121 (d).
Care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121 when preparing new reproductions. Each sheet of reproductions submitted after the filing date of an application must be labeled in the top margin as either " 
Notes on Correspondence
Please note that, at this time, the examiner is prohibited from initiating or returning international telephone calls. If applicant wishes to communicate by telephone, the examiner may be reached by email to arrange a time for a telephone interview: natasha.vujcic@uspto.gov. The merits of the application may not be discussed via email unless an appropriate authorization for email communication is placed in the U.S. application file at the USPTO. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please see MPEP 502.03 II (Article 5) for more details.
Discussion of the Merits of the Case
A Power of Attorney (POA), filed with the USPTO in the specific case, is required whether or not attorney for the applicant has POA authority in a foreign IP office. Examiner may not discuss the merits or specifics of a case without a proper POA on file. https://www.usDto.aov/web/forms/sb0080.Ddf
The POA form submitted in the international phase is not effective for purposes of the US. The proper form is available at: https://www.uspto.gov/web/forms/sb0080.pdf
When Responding to Official USPTO Correspondence 
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Conclusion
In conclusion the claim stands Refused under 35 U.S.C. § 112, (a) and (b).
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA VUJCIC whose telephone number is (571)272-6403.  The examiner can normally be reached on Monday-Thursday 7-5:30 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Morgan can be reached on 571-272-7979.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATASHA VUJCIC/Examiner, Art Unit 2913                                                                                                                                                                                                        February 3, 2022